Name: 2004/610/EC: Commission Decision of 19 August 2004 on the inventory of wine production potential presented by the Republic of Cyprus under Council Regulation (EC) No 1493/1999 (notified under document number C(2004) 3139)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  cultivation of agricultural land;  production
 Date Published: 2004-08-24

 24.8.2004 EN Official Journal of the European Union L 274/19 COMMISSION DECISION of 19 August 2004 on the inventory of wine production potential presented by the Republic of Cyprus under Council Regulation (EC) No 1493/1999 (notified under document number C(2004) 3139) (Only the Greek text is authentic) (2004/610/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 23(4) thereof, Whereas: (1) As a prior condition for access to the increase in planting rights and support for restructuring and conversion, Regulation (EC) No 1493/1999 provides for the compilation of an inventory of wine production potential by the Member State concerned. The inventory must be presented in accordance with Article 16 of that Regulation. (2) Article 19 of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2) details how the information included in the inventory is to be presented. (3) By letter of 4 May 2004, the Republic of Cyprus sent the Commission the information referred to in Article 16 of Regulation (EC) No 1493/1999 and Article 19 of Regulation (EC) No 1227/2000. Examination of this information shows that the Republic of Cyprus has compiled the inventory. (4) This Decision does not entail recognition by the Commission of the accuracy of the information contained in the inventory or of the compatibility of the legislation referred to in the inventory with Community law. It is without prejudice to any future Commission decision on these points. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 The Commission notes that the Republic of Cyprus has compiled the inventory of wine production potential in accordance with Article 16 of Regulation (EC) No 1493/1999. Article 2 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 19 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1389/2004 (OJ L 255, 31.7.2004, p. 7).